This is a violation of the gaming laws.
The statement of facts and bills of exception were filed after the adjournment of court. The case being appealed from the County Court, there must be an order entered of record authorizing the filing of these papers after term time in order to authorize this court to consider and review them. In the absence of these matters there is nothing which the court can intelligently revise. The judgment is ordered to be affirmed.
Affirmed.
                          ON REHEARING.                        December 4, 1912.